                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      HOT SPRINGS DIVISION

TOBY E. CARTER                                                                             PLAINTIFF

v.                                          Civil No. 6:17-cv-06059

SHERIFF MIKE MCCORMICK,
SOUTHWEST CORRECTIONAL
MEDICAL GROUP, CAPTAIN RONNIE
BRANSTETTER, and NURSE
KAY DUKES                                                                             DEFENDANTS

                                                    ORDER

           This is a civil rights action filed by the Plaintiff, Toby E. Carter, pursuant to 42 U.S.C. §

1983. Before the Court is Plaintiff’s Motion to Non-Suit Without Prejudice. (ECF No. 78). 1

Defendants have not objected to the voluntary dismissal of the case and the time to do so has

passed.

           Federal Rules of Civil Procedure 41(a)(2) allows a plaintiff to dismiss an action, by court

order on “terms that the Court considers proper.” Fed. R. Civ. P. 41(a)(2). Dismissal under Rule

41(a)(2) is without prejudice unless the Court specifically orders to the contrary.                  Id.

Accordingly, the Court finds that Plaintiff’s Complaint (ECF No. 1) should be and hereby is

DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED this 6th day of May 2019.




                                                             /s/   Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE




1
    The motion was docketed as a Notice of Voluntary Dismissal. (ECF No. 78).
